Citation Nr: 1810077	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-14 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to initial ratings in excess of 10 percent for a bilateral foot disability.

2.  Entitlement to initial ratings in excess of 10 percent for a gluteus medial strain with trochanteric bursitis (hereinafter "bilateral hip disability").

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to April 1989 with additional periods of active duty for training and inactive duty for training with the Reserve (April 1986 to January 1991) and National Guard (2005 to 2010). 

These matters come before the Board of Veterans' Appeals (Board) on appeal from the May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board denied the Veteran's initial increased rating claims for his bilateral hip and right foot disability in an April 2015 decision and his initial increased rating claim for a left foot disability in a December 2015 decision.  The Veteran appealed the Board decisions to the United States Court of Appeals for Veterans Claims (Court) and they were both vacated, as shown in the February 2016 Joint Motion for Partial Remand (JMPR) and April 2017 Memorandum Decision, respectively.

The Board remanded the Veteran's bilateral hip and right foot disability initial increased rating claims in June 2016 and TDIU in December 2015.  The matters have since returned to the Board.

The Veteran testified before the Board at a January 2015 videohearing.  A transcript of the hearing is of record.  

The issues of initial increased ratings for the Veteran's bilateral hip and foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  The Veteran was substantially gainfully employed prior to February 2015.

2.  Resolving all reasonable doubt in the Veteran's favor, his service-connected disabilities are shown to preclude obtaining and retaining substantially gainful employment consistent with his educational and occupational background as of February 2015.


CONCLUSION OF LAW

Effective February 28, 2015, the criteria for a TDIU are met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal criteria

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  

If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).  


The Court has held that substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991); Bowling v. Principi, 15 Vet. App. 1, 7 (2001).  

TDIU

The Veteran asserts entitlement to TDIU primarily due to his service-connected low back, bilateral lower extremity sciatic and femoral radiculopathy, hip and foot conditions.  As the matter is part and parcel with the Veteran's initial increased rating claim for his bilateral foot disability on appeal, the date of the initial claim for TDIU is deemed December 2009.  

The evidence indicates that the Veteran stopped working on a full time basis sometime in early to mid-February 2015.  See Veteran's June 2015 TDIU claim (February 1, 2015), September 2016 Social Security Administration (SSA) decision (February 7, 2015) and employer response from June 2016 (February 19, 2015).  As the facts show that the Veteran was employed on a full-time basis prior to February 2015, entitlement to TDIU prior to must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet App 426 (1994); 38 C.F.R. § 4.16.

The Veteran is currently service-connected for a low back condition, rated as 20 percent disabling (40 percent prior to February 1, 2017), left lower extremity sciatic radiculopathy, rated as 10 percent disabling (40 percent prior to February 1, 2017), right lower extremity sciatic radiculopathy, rated as 10 percent disabling (effective June 8, 2015), left lower extremity femoral radiculopathy, rated as 10 percent disabling (30 percent prior to February 1, 2017), right lower extremity femoral radiculopathy, rated as 10 percent disabling, a bilateral foot disability, each rated as 10 percent disabling, tinnitus, rated as 10 percent disabling, a right knee disability, rated as 10 percent disabling (effective March 15, 2017) and a bilateral hip condition with limitation of extension and flexion, rated as 10 percent disabling for extension and noncompensable (10 percent prior to June 8, 2015) for flexion.  

Throughout the course of the appeal, the Veteran has meet the criteria for consideration under 38 C.F.R. § 4.16.  For TDIU purposes, the Veteran has had a single disability rating of 60 percent or greater throughout the appeal period, considering the bilateral factor and orthopedic disabilities affecting a single body system (low back, hips, feet, right knee and lower radiculopathies).  38 C.F.R. § 4.25 (a); 38 C.F.R. § 4.16 (a).  

The Veteran was awarded SSA disability benefits in a September 2016 decision with a February 2015 disability onset date due to multiple medical conditions, including his service-connected low back, bilateral hip and foot conditions.  The Veteran endorsed pain to his low back, hips and left foot and limitations with lifting, sitting and standing.  

The record reflects that the Veteran attended several years of high school and has a General Educational Development (GED) certificate.  He attended truck driving school and obtained a commercial driver's license.  Likewise, his employment history is significant for work as a truck driver, as he reports over 9 years in the industry.  He was employed as a delivery truck driver with the same company from 2010 to 2015.  The record also reflects work as a forklift driver and experience in cable work.  See VA records dated November 2006 (January 2008 forklift driver) and January 2015 Board hearing transcript (cable work).


In December 2016, the Veteran was afforded VA examinations of his low back, bilateral hip, bilateral foot and bilateral lower extremity sciatic and femoral radiculopathy disabilities.  The examiner opined that all physical occupational activities were limited by his low back and labor activities were limited by his radiculopathies.  The Veteran's low back limited seated truck driving as it is one position (i.e., did not allow for movement, as needed).  The Veteran's low back and radiculopathies limited lifting, carrying and climbing.  His hip and foot conditions limited walking and standing.  Although physical and labor activities were precluded, the examiner found that the Veteran's service-connected conditions would not limit sedentary employment in a position that would allow him the ability to move around, as needed.  The examiner highlighted that the Veteran injured his upper body at work in August 2014, including his right chest and shoulder, but the Veteran denied that this injury involved his low back or were otherwise related to his low back or leg disabilities.  The examiner also found it significant that the Veteran stopped working due to non service-connected conditions, as he reported that his company bought him out due to conditions of his shoulder, chest and left knee.

Although the December 2016 VA examiner found the Veteran capable of sedentary employment with an ability to move, as needed, several treating VA physicians in 2017 opined that his low back condition and left sciatica rendered him unemployable for full-time work.  The Veteran had difficulty with prolonged sitting, standing, bending and walking.  See VA records dated January 31, 2017 (Dr. H. January 2017) and January 16, 2017 (Dr. M. May 2017) and CAPRI records dated June 22, 2017 (Dr. H. May 2017).

In light of the Veteran's educational and work history and functional limitations, and resolving any reasonable doubt in his favor, the Board finds that the Veteran's service-connected disabilities are sufficient to render him unable to obtain and maintain any form of substantially gainful employment.  Accordingly, the Board finds that entitlement to a TDIU is warranted, effective February 28, 2015.  38 U.S.C. § 1507; 38 C.F.R. § 3.102.  In this regard, the Board notes that payment of monetary benefits based on increased awards of compensation may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 U.S.C.A. § 5111 (a); 38 C.F.R. § 3.31.  Thus, although the precise day in February that he stopped working is unclear, any error is harmless as payment cannot commence until March.


ORDER

Effective February 28, 2015, entitlement to TDIU is granted.


REMAND

Further development is required for the Veteran's initial increased rating claims for his bilateral hip and foot disabilities prior to adjudication.  

For the Veteran's bilateral hip and right foot disability, the claims were remanded in by the Board in June 2016 and an August 2016 supplemental statement of the case (SSOC) was issued.  Since, relevant VA examinations have been associated with the record without a waiver of AOJ review.  See December 2016 VA hip and foot examinations, August 2017 VA contract foot examination.  Thus, the claims must be remanded for initial consideration by the AOJ and issuance of an updated SSOC.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304.
 
Additionally, the claims file contains evidence indicating that there may be outstanding SSA records.  As noted, the Veteran submitted a September 2016 fully favorable decision due to multiple conditions, including the Veteran's bilateral hip and feet disabilities on appeal.  As such, attempts must be made to obtain any outstanding SSA records.  38 U.S.C. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA records, including those from the Portland VAMC beyond December 2017.

2.  Obtain any outstanding SSA records.  Any negative search results should be noted in the record.


3.  Thereafter, readjudicate the issues.  If the benefit sought on appeal remain denied, the Veteran and representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


